Citation Nr: 1502224	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-24 885	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (Committee),
Department of Veterans Affairs (VA) Debt Management Center (DMC),
Fort Snelling, Minnesota

THE ISSUES

1.  Whether the appellant's request for waiver of debt resulting from overpayment of VA death pension benefits in the amount of $7,782 was timely filed.

2.  Entitlement to waiver of debt resulting from overpayment of VA death pension benefits in the amount of $7,782.


REPRESENTATION

Appellant represented by:	Dawn M. Weekly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  He died in April 2008.  The appellant is his widow.

This matter comes before the Board on appeal from a March 2012 decision of the Committee that the appellant had failed to file a timely request for a waiver of debt resulting from overpayment of VA death pension benefits.  The appellant presented sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in October 2014.  

In 2012, the appellant also challenged the validity of the debt; questioning how the monetary amount of the debt was calculated.  The June 2011 DMC calculation of the appellant's debt amounted to $13,220.  Another calculation yielded the amount of $14,542.  In May 2013, the Pension Management Center re-calculated the appellant's income and expenses for the year 2009, which had the effect of reducing the overpayment to $7,782.  This is the figure the Board has used for purposes of this decision.  However, it is unclear whether the death pension checks which the appellant returned to VA un-cashed were included in this calculation.  Moreover, at her hearing, she argued the $5,000 VA considered income from an IRA was actually life insurance proceeds and that the $3,900 VA counted from an IRA was actually $3,300.  Therefore, this issue is REFERRED to the appropriate VA office to again review the May 2013 calculations and ensure their accuracy or amend them as appropriate, considering the returned checks, whether the $5,000 was from life insurance, and whether the IRA was $3,900 or $3,300.  
The issue of entitlement to waiver of debt resulting from overpayment of VA death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Within the context of the entire record, which includes several relevant communications within 180 days of the DMC's June 2011 notification, the appellant's intention to request a waiver of her declared death pension debt is clear.


CONCLUSION OF LAW

The appellant's request for a waiver of the declared death pension debt was timely filed.  38 U.S.C.A. § 5107, 5302 (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the Veteran's death in April 2008, the appellant applied for and was granted VA death pension benefits, with an effective date of May 1, 2008, predicated upon financial need.  During the course of the application process, the VA required her to complete multiple forms establishing her net worth and other assets, her monthly income and her monthly expenses.  In June 2009, she was notified of her entitlement to VA death pension.  Also in this letter, she was informed of her responsibility to inform the VA of any income changes, net worth increases, dependency changes, etc.  The letter also informed her of how different types of income, such as regular recurring monthly income, and lump sum income payments are counted for each year, and provided an explanation of exactly how her income was calculated for VA death pension purposes.

In November 2010, the appellant notified the VA by phone that she had received an inheritance of approximately $80,000 from her mother.  The phone call was taken by a VA employee in Cleveland, but a written record of the call was forwarded to the RO in Milwaukee four days later.  In December 2010, she wrote to VA, explaining that she understood this amount of income disqualified her from receiving VA death pension benefits and that she would return "the checks I had received."  

In March 2011, the Pension Management Center in Milwaukee wrote the appellant regarding her failure to complete a 2010 Eligibility Verification Report and inquiring about her medical expenses and an annuity she reported having cashed.  She was explicitly informed that if she failed to respond to the letter, her death pension benefits would be stopped effective as of January 2009.  No mention of the lump sum inheritance was made in this letter.  

The appellant did not respond to the March 2011 letter.  In May 2011, the Pension Management Center stopped her death pension benefits, effective in January 2009, and provided notification in a letter of the same month.  In June 2011, the DMC notified her of the amount of the resulting debt to the government, and of her rights to dispute the debt and to request a waiver within 180 days.  38 C.F.R. § 1.963.  Also in June 2011, it appears that the Pension Management Center processed the return of four checks from the appellant, each amounting to $661.

In November 2011, within 180 days of the June 2011 notice, the appellant sent a vague statement to the effect that she had relied upon advice from someone on the phone, that she had received payments from two IRAs, and had no other income.  She also submitted a completed Improved Pension Eligibility Verification Report, reflecting some of her income from January 2009 to December 2010.

In December 2011, the Pension Management Center wrote to the appellant about her "reopened request for VA death pension benefits, received June 9, 2011."  This letter also noted that she still owed the VA some money, but that there was no time limit to submit income and expense information to reduce or eliminate an overpayment.  

The appellant's Congressman wrote the Pension Management Center in February 2012.  In this letter, he asserted that the appellant had filed for a waiver of her debt in June 2011 and had not received a decision on that request.  The Congressional privacy release form which is signed by the appellant indicates that she requested a waiver of indebtedness in July 2011.  Also in February 2012, the appellant submitted a formal request for a waiver of the debt, along with further supporting documentation regarding her income, expenses, and assets.  

The Committee denied this request in March 2012, on the basis that the February 2012 request for waiver was not timely received.  The appellant has perfected an appeal to the Board as to this decision.  

During the October 2014 hearing on appeal, the appellant testified under oath that she finds the waiver process to be confusing.  The appellant's attorney also elicited testimony on the issue of the validity and creation of the debt.  With regard to the timeliness of the waiver request, the appellant provided a copy of a letter dated in October 2011.  In this letter she asserted that she had written to VA before and she would attempt to again explain her case that she did not owe the VA any money, and noted that she had returned four death pension checks to VA, following the death of her mother and receiving an inheritance from her.  She stated that she could not repay the money to VA, because she had no income, and had trouble putting food on the table.  

The only copy of this October 2011 letter which appears in the appellant's VA file, however, is the one which she submitted at the hearing.  She testified that she had written the letter in October 2011 and mailed it in October 2011.  

The Board finds the appellant's testimony to be helpful to the Board and credible.  Her testimony was consistent with the other evidence of record, and her sincerity during the hearing was apparent.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Her honest actions in phoning the VA and then returning the checks she received following the inheritance from her mother weigh in favor of her honesty and credibility as well.

With regard to one point made by the appellant during the hearing, the Board takes judicial notice of the complexity of the documentation required for VA pension awards.  This documentation is necessary, however, to prevent fraud upon the taxpayers of the United States.  The Pension Management Center employees exhaustively check and cross-check all claims for this reason.  Because the appellant has a relatively complex financial situation, including real property with substantial value and rental losses, income from the Veteran's life insurance, some wage income, as well as the aforementioned IRA income and her inheritance from her mother; the documentation required for her to prove that her annual income is indeed low enough to qualify for widow's pension is necessarily more complex as well.  We hope that she will understand these requirements, as the purpose of death pension benefits is to provide a subsistence living for widows who are in need of such assistance.  If indeed, she finds herself in need of such assistance, we encourage her to reapply for death pension benefits, despite the onerous paperwork.

In addition to the appellant's credible hearing testimony that she wished to request a waiver of her declared debt, however inartfully she phrased it, the record contains other inconsistencies which indicate that correspondence from the appellant may have been filed within 180 days of the DMC's June 2011 notification.  For instance the December 2011 letter from the Pension Management Center refers to a request for VA death pension benefits, received June 9, 2011.  No such request is of record, however in December 2011, the Pension Management Center interpreted some communication, presumably from the appellant, as a request involving death pension benefits.  Additionally, the appellant's Congressman referred to a request for waiver filed in June 2011, and the appellant herself contended to her Congressman that she had filed a request in July 2011.  Review of the November 2011 correspondence from the appellant yields the conclusion that she was unhappy with the VA's actions, although she did not use the magic word, "waiver" in this correspondence.  When read together with and viewed as a follow-up letter to the newly-received October 2011 letter, in which the appellant indicates that she had written to the VA previously; the November 2011 correspondence is somewhat clearer, and could reasonably be construed as a request for a waiver.  

Taken together, the Board finds that enough doubt has been cast on the situation, so that we cannot find conclusively that the appellant did not correspond with VA about the declared debt prior to the November 2011 letter.  Furthermore, the appellant's intention to seek a waiver of the debt is entirely clear within the totality of the record.  It is the responsibility of VA to liberally construe all contentions, and appellants in general are not held to exacting standards of elegant legal pleading.  In this case, the Board holds that the appellant filed a timely request for waiver of the debt declared in June 2011.  This holding constitutes declarative relief only.  Further action is now required, as described below.


ORDER

The appellant filed a timely request for waiver of the debt resulting from overpayment of VA death pension benefits; to this extent the appeal is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board's conclusion above, that the appellant has filed a timely request for a waiver requires the Committee on Waivers address the merits of her request.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to submit a current financial status report.

2. The matter should be referred to the Committee for review of the merits of the waiver request, to include all appropriate evidentiary development.  If the request remains denied, provide her a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


